      Case 4:20-cv-01307-MWB Document 10 Filed 12/10/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC WINTERS,                                   No. 4:20-CV-01307

          Plaintiff,                            (Judge Brann)

     v.

SUSAN ANDREWS, et al.,

          Defendants.

                                  ORDER

     AND NOW, this 10th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendants’ Motion to Dismiss Count 3 (Doc. 6) is GRANTED.

     2.   Plaintiff may file an amended complaint, if he chooses, by December

          31, 2020. If no amended complaint is filed by that date, the action

          will proceed exclusively on Counts 1 and 2, which Defendants have

          not opposed.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
